DETAILED ACTION
Applicant has amended claims 7, 30, 31, 34, 35, 39, and 45, canceled claim 36 and add claim 47 in the filed amendment on 1/7/2021. Claims 27-35, 37-46 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claims 27-35, 37-46 have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record did not teach amended claims.  In response to Applicant’s argument, claims have been considered but are moot in new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 31-32, 37, 39, 41, 45, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet (US 20040054605) in view of Bezos et al (or hereinafter “Bezos”) (US 20030083961) and Bezos et al (or hereinafter “Bezos7”) (US 20050203807).
As to claim 27, Whittet teaches a computer-implemented method comprising:
providing, by one or more computing systems of a search service for user-supplied data, a first user of the search service with a first electronic communication address for use in supplying data associated with the first user to the search service” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with http://www.magiclamp.com/index.cfm or http://www.magiclamp.com/html/signupfree1.cfm as first electronic communication address for use in submitting data associated with the user to the search service (figs. 3a-3f, paragraphs 87-90, 200), 
“receiving, by the one or more computing systems and via use of the first electronic communication address, one or more electronic communications including first data for the search service to store for later searching by the first user” as receiving, by comfputerreceiving, by a computer and via the first URL e.g., http://www.magiclamp.com/html/signupfree1.cfm, the user-specified information of fields 306 and 312.  The user-specified information of fields 306 including state: TX, Zip: 7840, city: Corups Christi  as the first data for website to store in database (fig. 3C, paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and the user-specific information of field 306 is represented as one electronic communication “and a reference to second data stored externally to the one or more electronic communications” as receiving, by one or more computer system via the url, the e-mail address or password to the information of field 312 stored in a database website server 112 externally to the information of fields 306 and fields 312 as the electronic communication (figs. 3b-3d, paragraphs 98-99, 103-104).  
	In particularly, after a user has specified information for display within each of fields 306 and each of fields 312, a user is able to click a Save button 318, as shown in FIG. 3c.  In response to a user clicking Save button 318, the computer outputs the user-specified information of fields 306 and 312 to website server 112 (paragraph 98). Website server 112 detects such user-specified information.  In response to receiving the user-specified information, website server 112  stores it in the database of website server 112 and (b) outputs additional signals through network 116 to the computer, resulting in the display of screen 300 of FIG. 3a by the computing system's display device (paragraph 99).  The e-mail address or password is represented as a reference.  
	The user-specified information of fields 306 and 312 is represented as an electronic communication.  The information of fields 306 is represented as the first data and the information of field 312 is represented as the second data,
“retrieving the second data from an external source in response to receiving the reference to the second data” as  retrieving real estate license information and credit card information as the second data from website server 112 in response to receiving password to real estate license information and credit card information for reviewing and revising (paragraphs 103-104); 
 “storing, by the one or more computing systems, the first data and the second data in a manner associated with the first user” as storing, by the server, the information of field 306 as the first data and the information of field 312 as second data in a database associated with user (paragraphs 98-100, 152-153);
“providing, by the one or more computing systems and after receiving a search request supplied on behalf of the first user via a search interface provided by the search service, search results that are based on at least one of the first data or the second data” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results that are searched from the database (paragraph 210, 212, 215) that includes the information of field 306 and the information of field 312 for revising (paragraphs 108-109).
Whittet does not explicitly teach: 
the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service;
wherein the receiving of the first data includes receiving the one or more electronic communications from a second email address that is associated with the first user to the first electronic communication address and that include the first data as contents of the one or more electronic communications .
Bezos7 teaches the claimed limitations:
 “the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service” as communities@amazon.com as the first electronic communication address being a first email address associated with user Erin Indianer and representing amazon.com as a domain name controlled by webserver as search service (figs 4-6, paragraphs 56-58);
retrieving the second data from an external source in response to receiving the reference to the second data” as retrieving lists as data contents from website as external source in response to receiving a link to the lists (figs. 2-3, paragraphs 44-45).
Bezos teaches the claimed limitations:
“wherein the receiving of the first data includes receiving the one or more electronic communications from a second email address that is associated with the first user to the first electronic communication address and that include the first data as contents of the one or more electronic communications” as receiving of purchased/received data includes receiving listing requests 460 as the one or more electronic communications from marketplance@store.com as a second email address that is associated a user Barry to Barry Buyer as the first electronic communication address for adding/storing a marketplace listing (paragraphs 64, 100-101, fig. 4C) and that includes the purchased/received data as contents of the listing requests (fig. 4C, paragraphs 64, 100). 
The listing requests are represented as one or more communications. 
The purchased/received data is represented as the first data 
In addition, receiving, by the computer and via use of the address:URL, data entered in condition field 345: used-like New (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field: Expedited shipping: 9.57 shipping credit, should be delivered in 3-6 business days, Acceptted payment methods: Store.com payments only (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), The Condition field: Used-Like New, Acceptted payment methods: Store.com payments only are not represented as one or 
 “providing, by one or more computing systems of a search service for user-supplied data, a first user of the search service with a first electronic communication address for use in supplying data associated with the first user to the search service” as providing, by a computer of a search service for user-provided data, a first user of search service with webpage having address: URL (fig. 1A, 3C-3D) after user’s selection of button 127 for allowing a user to create a marketplace listing for the product (paragraphs 79-80);
“receiving, by the one or more computing systems and via use of the first electronic communication address, one or more electronic communications including first data for the search service to store for later searching by the first user,” as receiving, by the computer and via use of the address: URL,  a page data entered in condition field 345 (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), “and a reference to second data stored externally to the one or more electronic communications” as receiving, by a computer and via URL (fig. 4), a listings 405 include a short description or title of the product, with a hypertext link to the product's detail page that includes product information stored in online store externally from the communications 460 (figs. 4A, 4C, 5A, paragraphs 95, 15, 52);
“providing, by the one or more computing systems and after receiving a search request supplied on behalf of the first user via a search interface provided by the search service, search results that are based on at least one of the first data or the second data” as providing, by the computer and after receiving user selection for example, selection of the "7 used" link in FIG. 1A preferably causes the marketplace system to return a version of the detail page that includes detailed information about each listing falling in the "used" category, as depicted in FIG. 1B (two such listings shown).  For each such marketplace listing, the page includes additional details about the listing, such as, for example, the name of the marketplace seller, the seller's average customer rating (based on ratings submitted by prior buyers), the price, the condition of the product, the seller's shipping policy, and a buy button 129 or other link for initiating a purchase (paragraph 81). 
Whittet, Bezos and Bezos7 disclose a search service for users to sell data.  These references are in the same field with the instant application’s field.
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Bezos7’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition,  to allow user to review and revise the listing and the user's member profile efficiently, and further to enable manufacturers to collect and manage consumer 
As to claim 31, Whittet, Bezos teach the claimed limitation “wherein the received one or more electronic communications further include a first instruction associated with a first type of data manipulation operation, and wherein the method further comprises performing, by the one or more computing systems and based on the included first instruction, the first type of data manipulation operation on at least one of the first data or the second data before the providing of the search results” as the received a webpage 330 in fig. 3c after selecting a request 460 in fig. 4c (Bezos: paragraph 100), the webpage includes an instruction e.g., please verifying exact item you want to sell or please choose from the drop menu associated with type of condition operation.  Once the condition is specified by the seller and a "continue" button 350 selected, the seller is prompted via a price page 335 (Bezos: FIG. 3D) to enter an optional comment 352 and a selling price 354 (Bezos: paragraphs 91-92). The  Add/Modify/Delete option is applied on listings causes the system to add listings which are new from the seller, modify those listings which have changed, and delete those listings before providing of search results (Bezos: paragraphs 76-77, 85, 136, 139, figs. 3E, 4A; Whittet: paragraphs 108-109, 163, 183). 
As to claim 32, Whittet, Bezos teach the claimed limitation receiving, by the one or more computing systems, one or more additional electronic communications that are sent to the first electronic communication address and that include a second instruction associated with a second type of data manipulation 
As to claim 37, Whittet, Bezos teach “wherein the received electronic communications include at least one of email communications, text message communications, or communications posted to an electronic account of the first user that is accessible by other users” as communications are stored in a account of a seller or user that accessed by buyers or other users (Whittet: figs. 3i-3k, paragraphs 65-68; Bezos: paragraphs 4-5, 14-15, 121).
Claim 39 has the same claimed limitation subject matter as discussed in claims 1, 45; thus claim 39 is rejected under the same reason as discussed in claims 1, 45.  In addition, Whittet teaches a non-transitory computer-readable medium with stored 
“providing, by the computing system, a first user of the online service with a first electronic communication address that is for use in supplying data associated with the first user to the online service and that is associated with a first type of data manipulation operation” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with URL http://www.magiclamp.com/index.cfm as first electronic communication address for use in submitting data associated with the user to the search service (figs. 3a-3c, paragraphs 87-90, 200) and the URL with Edit property as a data type of data manipulation (paragraph 162, figs. 3h-k);
“receiving, by the computing system, one or more electronic communications sent” as receiving, by a computer and via the first URL e.g., http://www.magiclamp.com/html/signupfree1.cfm, the user-specified information of fields 306 and 312.  The user-specified information of fields 306 including state: TX, Zip: 7840, city: Corups Christi  as the first data for website to store in database (fig. 3C, paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and the user-specific information of field 306 is represented as one electronic communication “and includes a reference to data contents stored externally to the one or more electronic communications” as receiving, by one or more computer system via the url, the e-mail address or password to the information of field 312 stored in a database website server 112 externally to the information of fields 306 and fields 312 as the electronic communication (figs. 3b-3d, paragraphs 98-99, 103-104).  
	In particularly, FIG. 3d, in response to the user specifying an accurate 
e-mail address, specifying an accurate password, and clicking a button as shown in FIG. 3d, the computer outputs such information to website 
server 112, and website server 112 verifies such accuracy relative to 
information stored in its database.  In response to such verification, website 
server 112 outputs additional signals through network 116 to the computer, 
resulting in the display of screen 300 of FIG. 3e. (paragraph 104).
After a user has specified information for display within each of fields 306 and each of fields 312, a user is able to click a Save button 318, as shown in FIG. 3c.  In response to a user clicking Save button 318, the computer outputs the user-specified information of fields 306 and 312 to website server 112 (paragraph 98). Website server 112 detects such user-specified information.  In response to receiving the user-specified information, website server 112  stores it in the database of website server 112 and (b) outputs additional signals through network 116 to the computer, resulting in the display of screen 300 of FIG. 3a by the computing system's display device (paragraph 99).  The e-mail address or password is represented as a reference.  
The user-specified information of fields 306 and 312 is represented as an electronic communication.  The information of fields 306 is represented as the first data and the information of field 312 is represented as the second data,
“retrieving the data contents from an external source in response to receiving the reference to the data contents” as  retrieving real estate license information and credit card information as the data contents from website real estate license information and credit card information for reviewing and revising (paragraphs 103-104); 
“storing, by the computing system, the data contents referenced in the received one or more electronic communications in a manner associated with the first user” as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and as storing, by the server, the received in formation that includes real estate license information and credit card information in fields 312 as the data contents in a database associated with user (paragraphs 98-100, 152-153);
“providing, by the computing system and after receiving a request supplied regarding the first user via a first data retrieval interface provided by the online service, a response including data that is based on the stored data contents and on the first type of data manipulation operation” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results based on data stored in website server and signals from webserver (figs. 4a-4b, paragraphs 186, 188-192). The signal is not the first type of data manipulation operation.
Whittet does not explicitly teach the claimed limitations:
the first electronic communication address  being a first email address associated with the first user and representing a domain name controlled by the online service; 
from a second email address that is associated with the first user to the first electronic Lee&Hayes5 of 16AM2-2748USC1 Serial No. 15/587,232communication address;
on the first type of data manipulation operation.
Bezos7 teaches the claimed limitations:
 “the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the online service” as communities@amazon.com as the first electronic communication address being a first email address associated with user Erin Indianer and representing amazon.com as a domain name controlled by webserver as online service (figs 4-6, paragraphs 56-58);
“retrieving the data contents from an external source in response to receiving the reference to the data contents” as retrieving lists as data contents from website as external source in response to receiving a link to the lists (figs. 2-3, paragraphs 44-45).
Bezos teaches the claimed limitations:
“receiving, by the computing system, one or more electronic communications sent from a second email address that is associated with the first user to the first electronic Lee&Hayes5 of 16AM2-2748USC1 Serial No. 15/587,232communication address and includes a reference to data contents stored externally to the one or more electronic communications” as  receiving of data includes receiving listing requests 460  that are sent from marketplace#store.com email address as a second email address that is associated with the user Barry to a first email address Barry Buyer  for adding/storing a marketplace listing (paragraphs 64, 100-101, fig. 4C) that includes the 
The listing requests are represented as one or more communications. 
In addition, receiving, by the computer and via use of the address:URL, data entered in condition field 345: used-like New (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field: Expedited shipping: 9.57 shipping credit, should be delivered in 3-6 business days, Acceptted payment methods: Store.com payments only (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), The Condition field: Used-Like New, Acceptted payment methods: Store.com payments only are not represented as one or more electronic communications and Used-Like New and Store.com payments are represented as contents of the electronic fields;
“storing, by the computing system, the data contents referenced in the received one or more electronic communications in a manner associated with the first user” as storing by the computer, data of the received one or more listing requests in a method associated with a user (paragraphs 92, 133, 136);
“providing, by the computing system and after receiving a request supplied regarding the first user via a first data retrieval interface provided by the online service, a response including data that is based on the stored data contents and on the first type of data manipulation operation” as displaying or returning, by the computer and after receiving a request provided by a user via interface provided by web server, a page including data that retrieved from databases and types of purchase options (fig. 5B, paragraphs 123-126).

As to claim 41, Whittet and Bezos teach the claimed limitation “ wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for interactive use by users of the online service, and receiving the request via one or more interactions by the first user with a user interface” as providing interface for interactive use by users of the online service, and receiving the request via one or more interactions by user with a user interface (Whittet: figs. 3a-3f; Bezos: figs. 1A-1B, paragraphs 81-84).
Claim 45 has the same claimed limitation subject matter as discussed in claims 1, 39; thus claim 45 is rejected under the same reason as discussed in claims 1, 39.  In addition, Whittet teaches a computing system, comprising: 
“one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors” as paragraphs 78, 289),
“provide an online service that uses electronic communications from users to supply data to the online service and that has a separate search interface for use in data retrieval from the online service” as providing online service that user webpages or templates or request from users to supply data to the online service (figs. 3a-3c, paragraphs 87-90, 200)  and online service has a separate search interface (fig. 4f) that use in searching and retrieving data from online service (paragraphs 201-204);
“including: 6associating a first electronic communication address provided by the online service with a first user of the online service for use in supplying data associated with the first user to the online service” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with URL http://www.magiclamp.com/index.cfm as first electronic communication address for use in submitting data associated with the user to the search service (figs. 3a-3c, paragraphs 87-90, 200) and the URL with Edit property as a data type of data manipulation (paragraph 162, figs. 3h-k);
receiving one or more electronic communications that are sent to the first electronic communication address (as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161)), “wherein the one or more electronic communications include at least one of an email communication or an electronic text communication and  includes a reference to data contents stored externally to the one or more electronic communications” as the information of fields 312 and fields 306 as the one or more electronic communications includes email address (fig. 3C, paragraph 98) and 
 “storing the data contents referenced in the received electronic communications in a manner associated with the first use” as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information of fields 306 and fields 312 for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and as storing, by the server, the received in formation in a database associated with user (paragraphs 98-100, 152-153);
 “providing, in response to a search request supplied via a search interface provided by the online service, a response that is based on the stored data contents” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results based on data stored in website server and signals from webserver (figs. 4a-4b, paragraphs 186, 188-192). The signals are not the first type of data manipulation operation.
Whittet does not explicitly teach the claimed limitation: 
that are sent from a second email address that is associated with the first user.
Bezos teaches the claimed limitations:
“wherein the one or more electronic communications include at least one of an email communication or an electronic text communication” as a communication 455 includes one or more communication 460 (fig. 4c, paragraph 100);
“receiving one or more electronic communications that are sent from a second email address that is associated with the first user to the first electronic communication address” as receiving of data includes receiving listing requests that are sent from an email address to an address for adding/storing a marketplace listing (paragraphs 64, 100)  that includes the purchased/received data as contents of the listing requests (fig. 4C, paragraphs 64, 100).  The listing requests are represented as one or more communications;
“storing the data contents referenced in the received electronic communications in a manner associated with the first user” as storing by the computer, data of the received one or more listing requests in a method associated with a user (paragraphs 92, 133, 136);
“providing, in response to a search request supplied via a search interface provided by the online service, a response that is based on the stored data contents” as displaying or returning, by the computer and after receiving a request provided by a user via interface provided by web server, a page including data that retrieved from databases and types of purchase options (fig. 5B, paragraphs 123-126).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to applyBezos7’s teaching and  Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the 
As to claim 47, Whittet, Bezos and Bezos7 teach the claimed limitation “wherein the reference to the second data comprises a hyperlink that provides access to the external source” as password and email address as reference to the data in field 312 as the second data includes a password that provides access to website server as the external source (Whittet: paragraphs 108-109) and  a link is used to access a webpage stored in a web site system as the external source (Bezos7: paragraphs 41, 44, 57-58) and selection of the link may cause the item to be listed immediately (Bezos: paragraph 21).

Claims 28-29, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Killoran et al (or hereinafter Killoran”) (US 20120084367)
	As to claim 28, Whittet teaches the claimed limitation “before the receiving of the one or more electronic communications, receiving configuration information from the first user that indicates a first type of data manipulation operation and associating the first type of data manipulation operation with the first electronic communication address, and wherein the providing of the search results further includes providing search results that are based in part on use of the first type of data manipulation operation” as  before receiving of edit request e.g., by clicking on the Edit Property button 346, receiving types of data e.g., Rent Price, square feet, that indicates a first type of data manipulation operation”.
	Killoran and Bezos teach the claimed limitation “before the receiving of the one or more electronic communications, receiving configuration information from the first user that indicates a first type of data manipulation operation and associating the first type of data manipulation operation with the first electronic communication address, and wherein the providing of the search results further includes providing search results that are based in part on use of the first type of data manipulation operation” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  Receiving configuration information from a user that indicates add new user as a first type of data manipulation operation (Killoran: fig. 6, paragraphs 62-64).

	As to claim 29, Whittet teach the claimed limitation “providing, by the one or more computing systems and to the first user, a second electronic 2communication address having a second type of data manipulation operation that is distinct from the first type of data manipulation operation, and providing, using additional stored data sent to the search service via use of the second electronic communication address, additional search results that are based on the additional stored data and on use of the second type of data manipulation operation” as  before receiving of edit request e.g., by clicking on the Edit Property button 346, receiving types of data e.g., Rent Price, square feet, property description (fig. 3k), property type 302, transaction type 320 (Rent price (fig. 3h, 3j, paragraphs 132-134) and associating type of data with the URL as address and providing the search results based on in part on use of the type data.  The results includes at least one property type (fig. 4b-4c, paragraphs 193-194).  	Killoran and Bezos teach the claimed limitation “providing, by the one or more computing systems and to the first user, a second electronic 2communication address ” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  Receiving configuration information from a user that indicates add new user as a first type of data manipulation operation (Killoran: fig. 6, paragraphs 62-64).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the 
	As to claim 43, Whittet teaches the claimed limitation “ wherein the automated operations further include receiving configuration information from the first user that indicates the first type of data manipulation operation, and associating the first type of data manipulation operation with the first electronic communication address before the receiving of the one or more electronic communications” as  before receiving of edit request e.g., by clicking on the Edit Property button 346, receiving types of data e.g., Rent Price, square feet, property description (fig. 3k), property type 302, transaction type 320 (Rent price (fig. 3h, 3j, paragraphs 132-134) and associating type of data with the URL as address and providing the search results based on in part on use of the type data.  The results includes at least one property type (fig. 4b-4c, paragraphs 193-194).  Whittet does not explicitly teach “that indicates a first type of data manipulation operation”.
	Killoran and Bezos teach the claimed limitation “ wherein the automated operations further include receiving configuration information from the first user that indicates the first type of data manipulation operation, and associating the first type of data manipulation operation with the first electronic communication address before the receiving of the one or more electronic communications” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is 
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Killoran and Grant et al (or hereinafter “Grant”) (US 20090099965).
	As to claim 30, Whittet and Bezos teach the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data for the first user, and wherein the method further comprises applying the first type of data manipulation 
	 Whittet does not explicitly teach the claimed limitation “ in accordance with one or more mathematical functions”. Grant teaches the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data for the first user in accordance with one or more mathematical functions, and wherein the method further comprises applying the first type of data manipulation operation to the received data before the providing of the search results” as  the GUI 122 may provide a plurality of additional user card management functions, such as for adding funds or auto funding as shown in FIGS. 22-25. Referring to FIG. 22, a user may click on the balance 2202 of a particular employee to issue funds. As a result, the table may separate to reveal as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching, Grant’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add .

Claim 33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Gilbey et al (or hereinafter “Gilbey”) (US 20110191318).   
As to claim 33, Whittet and Bezos teach the claimed limitation “receiving multiple electronic communications for the first user that include multiple different groups of data contents” as receiving communications for a user that includes different types of contents (Whittet: figs. 3a-3h, paragraphs 81-82; Bezos: figs. 1a-1c).  Whittet does not explicitly teach “generating multiple distinct search indexes that each correspond to one of the multiple different groups of data contents, and wherein the providing of the search results includes using one of the generated search indexes”.  Gilbey teaches the claimed limitation “receiving multiple electronic communications for the first user that include multiple different groups of data contents, generating multiple distinct search indexes that each correspond to one of the multiple different groups of data contents, and wherein the providing of the search results includes using one of the generated search indexes” as storing a plurality of content assets published by users, each content asset being indexed against one or more users in the network, a network user map (13) .

Claims 34, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Hicken et al (or hereinafter “Hicken”) (US 20120150630).
As to claim 34, Whittet and bezos teach the claimed limitation “ wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs, and wherein the method further comprises: receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the second search interface by one or more executing programs; and Lee&Hayes4 of 16AM2-2748USC1 Serial No. 15/587,232supplying second search results to the first user from at least one of the  first data or the second data in response to the second search request” as displaying a second search user interface (figs. 4f-q) to receive search queries via user’s selections by programs and displaying 
As to claim 42, Whittet teaches the claimed limitation “wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as providing the first data retrieval interface for programmatic use by executing programs, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user (Whittet: figs. 4f-q, 
Hicken teaches the claimed limitation “including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as search server providing an interface (fig. 8A) to receive search requests via use by executing applications using API of the search server (fig. 1-3, paragraphs 30-32, 38, 40, 103) .  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Hicken’s teaching to Whittet’s system in order to  allow  users searching/retrieving larger volumes of information stored on the world wide web (WWW) via API quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.

Claims 34, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Tseng (US 20120166432).
As to claim 34, Whittet and bezos teach the claimed limitation “ wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs, and wherein the method further comprises: receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the 
Tseng teaches the claimed limitations:
 “wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs using a defined API (application programming interface) of the search service” as search server providing an interface to receive search requests via use by executing applications using API of the search server (figs. 1-3, paragraphs 27, 33, 125);
“receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the second search interface by one or more executing programs; and supplying second search results to the first user from the stored data in response to the second search request” as receiving requests and displaying results based on the request (paragraphs 108-109, 110).
  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Tseng’s teaching to Whittet’s system in order to  allow  
As to claim 42, Whittet teaches the claimed limitation “wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as providing the first data retrieval interface for programmatic use by executing programs, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user (Whittet: figs. 4f-q, paragraphs 226, 228-230; Bezos: paragraph 10).  Whittet does not explicitly teach “using a defined API (application programming interface) of the online service”. 
Tseng teaches the claimed limitation “including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as  search server providing an interface to receive search requests via use by executing applications using API of the search server (figs. 1-3, paragraphs 27, 33, 125) and “receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as receiving requests and displaying results based on the request (paragraphs 108-109, 110).
.

Claims 35, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Arora et al (or hereinafter “Arora”) (US 20120179762).
As to claim 35, Whittet does not explicitly teach the claimed limitation “wherein at least one of the received electronic communications has at least one attached document, and wherein the storing of at least one of the first data or the second data includes storing contents of the at least one attached document.” Bozes teaches receiving a message includes requests 460 (fig. 4c). Arora teaches each email message of messages includes attached document and storing data includes storing content attached document (fig. 7, paragraphs 15, 63, 124).  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Arora’s teaching and Bezos’s teaching to Whittet’s system in order to allow a user can searching/retrieving communications of entities for communicating in future processing data with providers or other users and further to provide users with a better value of a multi-tenant database system as storage requirements can be satisfied while providing users access to email content. 
As to claim 38, Whittet does not explicitly teach the claimed limitation: wherein the received one or more electronic communications include multiple electronic . 

Claims 40, 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Porter (US 7644124).
As to claim 40, Whittet and Bezos teaches the claimed limitation “ wherein the online service is a search service that provides data retrieval capabilities for user-supplied data to multiple additional users of the search service that are distinct from the first user, and wherein the automated operations further include, for each additional user of the multiple additional users: storing data contents that are received via one or more additional communications sent to the electronic communication address provided to the additional user, the stored data contents being associated with the additional user and being stored distinctly from other data contents stored for any other users of the search service; and in response to a search request received on behalf of the additional user, providing a response that includes a portion of the stored data contents 
Porter teaches the claimed limitations:
 “wherein the automated operations further include, for each additional user of the multiple additional users: providing an electronic communication address to the additional user that is distinct from any other electronic communication addresses provided to any other users of the search service” as  client computer 102 provides the users with multiple separate and distinct email addresses (preferably hosted by the same email service provider 100) for use with respective communication partners (such 
As to claim 46, Whittet and Bezos teach “wherein the providing of the online service further includes, for each additional user of multiple additional users of the online service: providing an electronic communication address to the additional user; storing data contents that are received via one or more additional communications sent to the electronic communication address provided to the additional user, the stored data contents being associated with the additional user; and in response to a search request received on behalf of the additional user, providing a response that includes a portion of the stored data contents associated with the additional user. as server as online search service for a plurality of buyers and sellers for searching/retrieving and uploading data via server (Whittet: paragraphs 66-68; Bezos: paragraphs 4-6) and edit profile button 348 includes updating user profile data (Whittet: paragraphs 163, 183);  and before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  
Porter teaches the claimed limitations:
 “providing an electronic communication address to the additional user that is distinct from any other electronic communication addresses provided to any other users of the online service” as  client computer 102 provides the users with multiple separate and distinct email addresses (preferably hosted by the same email service provider 100) for use with respective communication partners (such as web sites) or groups of communication partners (figs. 4a-5, col. 6, lines 5-67). It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Porter’s teaching to Whittet’s system in order to allow users create their own profiles from online services for storing data and further to allow  users searching/retrieving larger volumes of information stored on the world wide web (WWW) quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Bezos7 and further in view of Grant et al (or hereinafter “Grant”) (US 20090099965).

Grant teaches the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data stored for the first user in accordance with one or more mathematical functions, and wherein the automated operations further include applying the first type of data manipulation operation to the data contents of the received one or more electronic communications before the providing of the response” as  the GUI 122 may provide a plurality of additional user card management functions, as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  
.


Claims 27, 31-32, 37, 39, 41, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet (US 20040054605) in view of Bezos et al (or hereinafter “Bezos”) (US 20030083961) and Arumugam et al (or hereinafter “Arum”) (Arumugam) (US 20100306040).
As to claim 27, Whittet teaches a computer-implemented method comprising:
 “providing, by one or more computing systems of a search service for user-supplied data, a first user of the search service with a first electronic communication address for use in supplying data associated with the first user to the search service” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with http://www.magiclamp.com/index.cfm or http://www.magiclamp.com/html/signupfree1.cfm as first electronic communication 
“receiving, by the one or more computing systems and via use of the first electronic communication address, one or more electronic communications including first data for the search service to store for later searching by the first user” as receiving, by comfputerreceiving, by a computer and via the first URL e.g., http://www.magiclamp.com/html/signupfree1.cfm, the user-specified information of fields 306 and 312.  The user-specified information of fields 306 including state: TX, Zip: 7840, city: Corups Christi  as the first data for website to store in database (fig. 3C, paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and the user-specific information of field 306 is represented as one electronic communication “and a reference to second data stored externally to the one or more electronic communications” as receiving, by one or more computer system via the url, the e-mail address or password to the information of field 312 stored in a database website server 112 externally to the information of fields 306 and fields 312 as the electronic communication (figs. 3b-3d, paragraphs 98-99, 103-104).  
	In particularly, after a user has specified information for display within each of fields 306 and each of fields 312, a user is able to click a Save button 318, as shown in FIG. 3c.  In response to a user clicking Save button 318, the computer outputs the user-specified information of fields 306 and 312 to website server 112 (paragraph 98). Website server 112 detects such user-specified information.  In response to receiving the user-specified information, website server 112  stores it in the database of website server 112 and (b) outputs additional signals through network 116 to the computer, a reference.  
	The user-specified information of fields 306 and 312 is represented as an electronic communication.  The information of fields 306 is represented as the first data and the information of field 312 is represented as the second data,
“retrieving the second data from an external source in response to receiving the reference to the second data” as  retrieving real estate license information and credit card information as the second data from website server 112 in response to receiving password to real estate license information and credit card information for reviewing and revising (paragraphs 103-104); 
 “storing, by the one or more computing systems, the first data and the second data in a manner associated with the first user” as storing, by the server, the information of field 306 as the first data and the information of field 312 as second data in a database associated with user (paragraphs 98-100, 152-153);
“providing, by the one or more computing systems and after receiving a search request supplied on behalf of the first user via a search interface provided by the search service, search results that are based on at least one of the first data or the second data” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results that are searched from the database (paragraph 210, 212, 215) that includes the information of field 306 and the information of field 312 for revising (paragraphs 108-109).
Whittet does not explicitly teach: 
the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service;
wherein the receiving of the first data includes receiving the one or more electronic communications from a second email address that is associated with the first user to the first electronic communication address and that include the first data as contents of the one or more electronic communications .
Arum teaches the claimed limitations:
“the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service” as  receiving, by a computer, a data (fig. 3F) includes a message that sent from sender: service@paypal.com as first electronic communication address being a first email address associated with user and representing Paypal.com as a domain name controlled by search service ( fig. 3F, paragraph 37, 49-50);
wherein the receiving of the first data includes receiving the one or more electronic communications from a second email address that is associated with the first user to the first electronic communication address; retrieving the second data from an external source in response to receiving the reference to the second data (as receiving, by a computer, a data (fig. 3F) includes a message that sent from sender: service@paypal.com to efabrizio-er@paypal.com  includes an email address and a link as reference to product page and picture of image stored externally to message (fig. 3F, paragraph 37, 49-50) and retrieving the product page and picture of image from merchant site (figs. 3F-3G, paragraphs 49-50).

wherein the receiving of the first data includes receiving the one or more electronic communications from a second email address that is associated with the first user to the first electronic communication address and that include the first data as contents of the one or more electronic communications” as receiving of purchased/received data includes receiving listing requests 460 as the one or more electronic communications from marketplance@store.com as a second email address that is associated a user Barry to Barry Buyer as the first electronic communication address for adding/storing a marketplace listing (paragraphs 64, 100-101, fig. 4C) and that includes the purchased/received data as contents of the listing requests (fig. 4C, paragraphs 64, 100). 
The listing requests are represented as one or more communications. 
The purchased/received data is represented as the first data 
In addition, receiving, by the computer and via use of the address:URL, data entered in condition field 345: used-like New (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field: Expedited shipping: 9.57 shipping credit, should be delivered in 3-6 business days, Acceptted payment methods: Store.com payments only (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), The Condition field: Used-Like New, Acceptted payment methods: Store.com payments only are not represented as one or more electronic communications and Used-Like New and Store.com payments are represented as contents of the electronic fields;
providing, by one or more computing systems of a search service for user-supplied data, a first user of the search service with a first electronic communication address for use in supplying data associated with the first user to the search service” as providing, by a computer of a search service for user-provided data, a first user of search service with webpage having address: URL (fig. 1A, 3C-3D) after user’s selection of button 127 for allowing a user to create a marketplace listing for the product (paragraphs 79-80);
“receiving, by the one or more computing systems and via use of the first electronic communication address, one or more electronic communications including first data for the search service to store for later searching by the first user,” as receiving, by the computer and via use of the address: URL,  a page data entered in condition field 345 (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), “and a reference to second data stored externally to the one or more electronic communications” as receiving, by a computer and via URL (fig. 4), a listings 405 include a short description or title of the product, with a hypertext link to the product's detail page that includes product information stored in online store externally from the communications 460 (figs. 4A, 4C, 5A, paragraphs 95, 15, 52);
“providing, by the one or more computing systems and after receiving a search request supplied on behalf of the first user via a search interface provided by the search service, search results that are based on at least one of the first data or the second data” as providing, by the computer and after receiving user 
Whittet, Bezos and Arum disclose a search service for users to sell data.  These references are in the same field with the instant application’s field.
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Arum’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition,  to allow user to review and revise the listing and the user's member profile efficiently, and further to enable manufacturers to collect and manage consumer product-related information and transmit the same to consumers in both physical and electronic retail shopping environments including at home, work and on the road, while overcoming the shortcomings and drawbacks of prior art systems and methodologies.

As to claim 32, Whittet, Bezos teach the claimed limitation receiving, by the one or more computing systems, one or more additional electronic communications that are sent to the first electronic communication address and that include a second instruction associated with a second type of data manipulation operation that is distinct from the first type of data manipulation operation; and performing, by the one or more computing systems and based on the included second instruction, the second type of data manipulation operation on additional data contents 
As to claim 37, Whittet, Bezos teach “wherein the received electronic communications include at least one of email communications, text message communications, or communications posted to an electronic account of the first user that is accessible by other users” as communications are stored in a account of a seller or user that accessed by buyers or other users (Whittet: figs. 3i-3k, paragraphs 65-68; Bezos: paragraphs 4-5, 14-15, 121).
Claim 39 has the same claimed limitation subject matter as discussed in claims 1, 45; thus claim 39 is rejected under the same reason as discussed in claims 1, 45.  In addition, Whittet teaches a non-transitory computer-readable medium with stored contents that cause a computing system of an online service to perform automated operations (figs. 3c-4c) including: 
“providing, by the computing system, a first user of the online service with a first electronic communication address that is for use in supplying data associated with the first user to the online service and that is associated with a first type of data manipulation operation” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with URL http://www.magiclamp.com/index.cfm as first electronic communication address for use in submitting data associated with the user to the search service (figs. 3a-3c, paragraphs 87-90, 200) and the URL with Edit property as a data type of data manipulation (paragraph 162, figs. 3h-k);
“receiving, by the computing system, one or more electronic communications sent” as receiving, by a computer and via the first URL e.g., http://www.magiclamp.com/html/signupfree1.cfm, the user-specified information of fields 306 and 312.  The user-specified information of fields 306 including state: TX, Zip: 7840, city: Corups Christi  as the first data for website to store in database (fig. 3C, paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and the user-specific information of field 306 is represented as one electronic communication “and includes a reference to data contents stored externally to the one or more electronic communications” as receiving, by one or more computer system via the url, the e-mail address or password to the information of field 312 stored in a database website server 112 externally to the information of fields 306 and fields 312 as the electronic communication (figs. 3b-3d, paragraphs 98-99, 103-104).  
	In particularly, FIG. 3d, in response to the user specifying an accurate 

server 112, and website server 112 verifies such accuracy relative to 
information stored in its database.  In response to such verification, website 
server 112 outputs additional signals through network 116 to the computer, 
resulting in the display of screen 300 of FIG. 3e. (paragraph 104).
After a user has specified information for display within each of fields 306 and each of fields 312, a user is able to click a Save button 318, as shown in FIG. 3c.  In response to a user clicking Save button 318, the computer outputs the user-specified information of fields 306 and 312 to website server 112 (paragraph 98). Website server 112 detects such user-specified information.  In response to receiving the user-specified information, website server 112  stores it in the database of website server 112 and (b) outputs additional signals through network 116 to the computer, resulting in the display of screen 300 of FIG. 3a by the computing system's display device (paragraph 99).  The e-mail address or password is represented as a reference.  
The user-specified information of fields 306 and 312 is represented as an electronic communication.  The information of fields 306 is represented as the first data and the information of field 312 is represented as the second data,
“retrieving the data contents from an external source in response to receiving the reference to the data contents” as  retrieving real estate license information and credit card information as the data contents from website server 112 in response to receiving password to real estate license information and credit card information for reviewing and revising (paragraphs 103-104); 
“storing, by the computing system, the data contents referenced in the received one or more electronic communications in a manner associated with the first user” as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and as storing, by the server, the received in formation that includes real estate license information and credit card information in fields 312 as the data contents in a database associated with user (paragraphs 98-100, 152-153);
“providing, by the computing system and after receiving a request supplied regarding the first user via a first data retrieval interface provided by the online service, a response including data that is based on the stored data contents and on the first type of data manipulation operation” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results based on data stored in website server and signals from webserver (figs. 4a-4b, paragraphs 186, 188-192). The signal is not represented as  the first type of data manipulation operation.
Whittet does not explicitly teach the claimed limitations:
the first electronic communication address  being a first email address associated with the first user and representing a domain name controlled by the online service; 
from a second email address that is associated with the first user;
on the first type of data manipulation operation.
Arum teaches the claimed limitations:
 “the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the online service” as  receiving, by a computer, a data (fig. 3F) includes a message that sent from sender: service@paypal.com as first electronic communication address being a first email address associated with user and representing Paypal.com as a domain name controlled by search service ( fig. 3F, paragraph 37, 49-50);
“receiving, by the computing system, one or more electronic communications sent from a second email address that is associated with the first user to the first electronic Lee&Hayes5 of 16AM2-2748USC1 Serial No. 15/587,232communication address and includes a reference to data contents stored externally to the one or more electronic communications; retrieving the data contents from an external source in response to receiving the reference to the data contents” as receiving, by a computer, a message that sent from sender: service@paypal.com to efabrizio-er@paypal.com  includes an email address and a link as reference to product page and picture of image stored externally to message (fig. 3F, paragraph 37, 49-50) and retrieving the product page and picture of image from merchant site (figs. 3F-3G, paragraphs 49-50);
Bezos teaches the claimed limitations:
“receiving, by the computing system, one or more electronic communications sent from a second email address that is associated with the first user to the first electronic Lee&Hayes5 of 16AM2-2748USC1 Serial No. 15/587,232communication address and includes a reference to data contents stored externally to the one or more electronic communications” as  receiving of data includes receiving listing requests 460  that are sent from marketplace#store.com email address as a second email address that is associated 
The listing requests are represented as one or more communications. 
In addition, receiving, by the computer and via use of the address:URL, data entered in condition field 345: used-like New (fig. 3C), comment field 342, price field 354, location field 356, shipping methods field: Expedited shipping: 9.57 shipping credit, should be delivered in 3-6 business days, Acceptted payment methods: Store.com payments only (fig. 3D) for search service to store in a product detail page for searching by a user (paragraphs 79-80, 82, 85, 90, 18), The Condition field: Used-Like New, Acceptted payment methods: Store.com payments only are not represented as one or more electronic communications and Used-Like New and Store.com payments are represented as contents of the electronic fields;
“storing, by the computing system, the data contents referenced in the received one or more electronic communications in a manner associated with the first user” as storing by the computer, data of the received one or more listing requests in a method associated with a user (paragraphs 92, 133, 136);
“providing, by the computing system and after receiving a request supplied regarding the first user via a first data retrieval interface provided by the online service, a response including data that is based on the stored data contents and on the first type of data manipulation operation” as displaying or returning, by the computer and after receiving a request provided by a user via interface provided by web 
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Arum’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.
As to claim 41, Whittet and Bezos teach the claimed limitation “ wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for interactive use by users of the online service, and receiving the request via one or more interactions by the first user with a user interface” as providing interface for interactive use by users of the online service, and receiving the request via one or more interactions by user with a user interface (Whittet: figs. 3a-3f; Bezos: figs. 1A-1B, paragraphs 81-84).
As to claim 47, Whittet, Bezos and Arum teach the claimed limitation “wherein the reference to the second data comprises a hyperlink that provides access to the external source” as password and email address as reference to the data in field 312 as the second data includes a password that provides access to website server as the .

Claims 28-29, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Killoran et al (or hereinafter Killoran”) (US 20120084367)
	As to claim 28, Whittet teaches the claimed limitation “before the receiving of the one or more electronic communications, receiving configuration information from the first user that indicates a first type of data manipulation operation and associating the first type of data manipulation operation with the first electronic communication address, and wherein the providing of the search results further includes providing search results that are based in part on use of the first type of data manipulation operation” as  before receiving of edit request e.g., by clicking on the Edit Property button 346, receiving types of data e.g., Rent Price, square feet, property description (fig. 3k), property type 302, transaction type 320 (Rent price (fig. 3h, 3j, paragraphs 132-134) and associating type of data with the URL as address and providing the search results based on in part on use of the type data.  The results includes at least one property type (fig. 4b-4c, paragraphs 193-194).  Whittet does not explicitly teach “that indicates a first type of data manipulation operation”.
	Killoran and Bezos teach the claimed limitation “before the receiving of the one or more electronic communications, receiving configuration information from the first user that indicates a first type of data manipulation operation and associating the first type of data manipulation operation with the first electronic communication address, and wherein the providing of the search results further includes providing search results that are based in part on use of the first type of data manipulation operation” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  Receiving configuration information from a user that indicates add new user as a first type of data manipulation operation (Killoran: fig. 6, paragraphs 62-64).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.
” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data 
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.
	As to claim 43, Whittet teaches the claimed limitation “ wherein the automated operations further include receiving configuration information from the first user that indicates the first type of data manipulation operation, and associating the first type of data manipulation operation with the first electronic communication address before the receiving of the one or more electronic communications” as  before receiving of edit request e.g., by clicking on the Edit Property button 346, receiving types of data e.g., Rent Price, square feet, property description (fig. 3k), property type 302, transaction type 320 (Rent price (fig. 3h, 3j, paragraphs 132-134) and associating type of data with that indicates a first type of data manipulation operation”.
	Killoran and Bezos teach the claimed limitation “ wherein the automated operations further include receiving configuration information from the first user that indicates the first type of data manipulation operation, and associating the first type of data manipulation operation with the first electronic communication address before the receiving of the one or more electronic communications” as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  Receiving configuration information from a user that indicates add new user as a first type of data manipulation operation (Killoran: fig. 6, paragraphs 62-64).
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account .

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Killoran and Grant et al (or hereinafter “Grant”) (US 20090099965).
	As to claim 30, Whittet and Bezos teach the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data for the first user, and wherein the method further comprises applying the first type of data manipulation operation to  at least one of the first data or the second data before the providing of the search results” as  edit profile button 348 includes updating user profile data (Whittet: paragraphs 108-109, 163, 183);  and before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation 
	 Whittet does not explicitly teach the claimed limitation “ in accordance with one or more mathematical functions”. Grant teaches the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data for the first user in accordance with one or more mathematical functions, and wherein the method further comprises applying the first type of data manipulation operation to the received data before the providing of the search results” as  the GUI 122 may provide a plurality of additional user card management functions, such as for adding funds or auto funding as shown in FIGS. 22-25. Referring to FIG. 22, a user may click on the balance 2202 of a particular employee to issue funds. As a result, the table may separate to reveal options for funds management and present the current program funding balance 2204. The user may elect to add funds to the employee's account by clicking the "Add Funds" button 2208. FIG. 23 illustrates a particular embodiment of the GUI 122 presented in response to clicking the "Add Funds" button 2208. The employee may enter the amount to fund 2302 and then may click the "Add Funds" button 2208. As shown in FIG. 24, the system may confirm the added balance and provide an updated program funding balance 2402. The user may be presented with a "Close" button 2404 allowing the user to proceed. Once the "Close" button 2404 is clicked, the system may restore the table 2502 and display the updated information as shown in FIG. 25 (paragraph 78) and performing updating data before return any results as displayed on fig. 26).  Bezos as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).  
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Killoran’s teaching, Grant’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to adjust data for buying product online correctly, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.

Claim 33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Gilbey et al (or hereinafter “Gilbey”) (US 20110191318).   
.

Claims 34, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Hicken et al (or hereinafter “Hicken”) (US 20120150630).
As to claim 34, Whittet and bezos teach the claimed limitation “ wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs, and wherein the method further comprises: receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the second search interface by one or more executing programs; and Lee&Hayes4 of 16AM2-2748USC1 Serial No. 15/587,232supplying second search results to the first user from at least one of the  first data or the second data in response to the second search request” as displaying a second search user interface (figs. 4f-q) to receive search queries via user’s selections by programs and displaying results to a user  from the user information of fields 306 and 312 (Whittet: figs. 4f-q, paragraphs 98-99, 226, 228-230; Bezos: paragraph 10). Whittet does not explicitly teach the claimed limitation “using a defined API (application programming interface) of the search service”.  Hicken teaches the claimed limitation “wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs using a defined API (application programming interface) of the search service” as search server providing an interface (fig. 8A) to receive search requests via use by executing applications using API of the search server (fig. 1-3, paragraphs 30-32, 38, 40, 103).  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply 
As to claim 42, Whittet teaches the claimed limitation “wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as providing the first data retrieval interface for programmatic use by executing programs, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user (Whittet: figs. 4f-q, paragraphs 226, 228-230; Bezos: paragraph 10).  Whittet does not explicitly teach “using a defined API (application programming interface) of the online service”. 
Hicken teaches the claimed limitation “including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as search server providing an interface (fig. 8A) to receive search requests via use by executing applications using API of the search server (fig. 1-3, paragraphs 30-32, 38, 40, 103) .  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Hicken’s teaching to Whittet’s system in .

Claims 34, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Tseng (US 20120166432).
As to claim 34, Whittet and bezos teach the claimed limitation “ wherein the search service further provides a second search interface that is available to receive additional search requests via programmatic use by executing programs, and wherein the method further comprises: receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the second search interface by one or more executing programs; and supplying second search results to the first user from at least one of the  first data or the second data in response to the second search request” as displaying a second search user interface (figs. 4f-q) to receive search queries via user’s selections by programs and displaying results to a user  from the user information of fields 306 and 312 (Whittet: figs. 4f-q, paragraphs 98-99, 226, 228-230; Bezos: paragraph 10). Whittet does not explicitly teach the claimed limitation “using a defined API (application programming interface) of the search service”.  
Tseng teaches the claimed limitations:

“receiving the search request via one or more interactions by the first user with a user interface that accesses the search interface; receiving a second search request on behalf of the first user via one or more interactions with the second search interface by one or more executing programs; and supplying second search results to the first user from the stored data in response to the second search request” as receiving requests and displaying results based on the request (paragraphs 108-109, 110).
  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Tseng’s teaching to Whittet’s system in order to  allow  users searching/retrieving larger volumes of information stored on the world wide web (WWW) via API quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.
As to claim 42, Whittet teaches the claimed limitation “wherein the stored contents include software instructions that, when executed, program the computing system to perform the automated operations, including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first 
Tseng teaches the claimed limitation “including providing the first data retrieval interface for programmatic use by executing programs using a defined API (application programming interface) of the online service, and receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as  search server providing an interface to receive search requests via use by executing applications using API of the search server (figs. 1-3, paragraphs 27, 33, 125) and “receiving the request via a search request that is programmatically supplied by an executing program on behalf of the first user” as receiving requests and displaying results based on the request (paragraphs 108-109, 110).
  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Tseng’s teaching to Whittet’s system in order to  allow  users searching/retrieving larger volumes of information stored on the world wide web (WWW) via API quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.

Claims 35, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Arora et al (or hereinafter “Arora”) (US 20120179762).

As to claim 38, Whittet does not explicitly teach the claimed limitation: wherein the received one or more electronic communications include multiple electronic communications sent by multiple distinct entities.  Bozes teaches receiving a message includes requests 460 (fig. 4c). Arora teaches receiving a result that includes messages sent by senders (fig. 7, paragraphs 86-87). It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Arora’s teaching and Bezos’s teaching to Whittet’s system in order to allow a user can searching/retrieving communications of entities for communicating in future processing data with providers or other users and further to provide users with a better value of a . 

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Porter (US 7644124).
As to claim 40, Whittet and Bezos teaches the claimed limitation “ wherein the online service is a search service that provides data retrieval capabilities for user-supplied data to multiple additional users of the search service that are distinct from the first user, and wherein the automated operations further include, for each additional user of the multiple additional users: storing data contents that are received via one or more additional communications sent to the electronic communication address provided to the additional user, the stored data contents being associated with the additional user and being stored distinctly from other data contents stored for any other users of the search service; and in response to a search request received on behalf of the additional user, providing a response that includes a portion of the stored data contents associated with the additional user and not any other data contents stored for any other users of the search service” as server as online search service for a plurality of buyers and sellers for searching/retrieving and uploading data via server (Whittet: paragraphs 66-68; Bezos: paragraphs 4-6) and edit profile button 348 includes updating user profile data (Whittet: paragraphs 163, 183);  and before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and 
Porter teaches the claimed limitations:
 “wherein the automated operations further include, for each additional user of the multiple additional users: providing an electronic communication address to the additional user that is distinct from any other electronic communication addresses provided to any other users of the search service” as  client computer 102 provides the users with multiple separate and distinct email addresses (preferably hosted by the same email service provider 100) for use with respective communication partners (such as web sites) or groups of communication partners (figs. 4a-5, col. 6, lines 5-67).  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Porter’s teaching to Whittet’s system in order to allow users create their own profiles from online services for storing data and further to allow  users searching/retrieving larger volumes of information stored on the world wide web (WWW) quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Bezos and Arum and further in view of Grant et al (or hereinafter “Grant”) (US 20090099965).
As to claim 44, Whittet and Bezos teach the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data stored for the first user in accordance with one or more mathematical functions, and wherein the automated operations further include applying the first type of data manipulation operation to the data contents of the received one or more electronic communications before the providing of the response” as  edit profile button 348 includes updating user profile data (Whittet: paragraphs 163, 183);  and before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated  and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, paragraphs 94-95) and  displaying to a user search results that based on purchase operation (Bezos: fig. 4A) or sell check items as a type of operation (Bezos: fig. 4B, paragraphs 79, 100, 108).   Whittet does not explicitly teach the claimed limitation “ in accordance with one or more mathematical functions”. 
Grant teaches the claimed limitation “wherein the first type of data manipulation operation includes updating numeric data stored for the first user in accordance with as before receiving user requests, fields from the first user , the server received product information that is purchased by user in user history.  Each purchase history includes information about the purchases made by and for a respective user, including the relevant product IDs, purchase prices, product conditions, and purchase dates. Purchase price is represented as type of data manipulation operation and associated and displaying products that are purchased in page 4A based on use of the purchase price, order date (Bezos: fig. 4A, 
It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Grant’s teaching and Bezos’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase histories quickly, the marketplace system can proactively remind users of their prior purchases and of the option to re-sell the purchased items, to adjust data for buying product online correctly, to allow a seller to list a product to sale by merely specifying a selling price and the product's condition and further to allow user to review and revise the listing and the user's member profile efficiently.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet (US 20040054605) in view of Arumugam et al (or hereinafter “Arum”) (Arumugam).
Claim 45 has the same claimed limitation subject matter as discussed in claims 1, 39; thus claim 45 is rejected under the same reason as discussed in claims 1, 39.  In addition, Whittet teaches a computing system, comprising: 
“one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors” as paragraphs 78, 289),
“provide an online service that uses electronic communications from users to supply data to the online service and that has a separate search interface for use in data retrieval from the online service” as providing online service that user webpages or templates or request from users to supply data to the online service (figs. 3a-3c, paragraphs 87-90, 200)  and online service has a separate search interface (fig. 4f) that use in searching and retrieving data from online service (paragraphs 201-204);
“including: 6associating a first electronic communication address provided by the online service with a first user of the online service for use in supplying data associated with the first user to the online service” as displaying, by a computer of a website that is searched by a user as search service for user-submitted data, a first user of the search service with URL http://www.magiclamp.com/index.cfm as first electronic communication address for use in submitting data associated with the user to the search service (figs. 3a-3c, paragraphs 87-90, 200) and the URL with Edit property as a data type of data manipulation (paragraph 162, figs. 3h-k);
receiving one or more electronic communications that are sent to the first electronic communication address (as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161)), “wherein the one or more electronic communications include at least one of an email communication or an electronic text communication and  includes a reference to data contents stored externally to the one or more electronic communications” as the information of fields 312 and fields 306 as the one or more electronic communications includes email address (fig. 3C, paragraph 98) and 
 “storing the data contents referenced in the received electronic communications in a manner associated with the first use” as receiving, by a computer and via the first URL: http://www.magiclamp.com/index.cfm, user-specified information of fields 306 and fields 312 for website to store in a database (paragraphs 98-100, 149, 152-153) for later searching by the user (paragraph 161) and as storing, by the server, the received in formation in a database associated with user (paragraphs 98-100, 152-153);
 “providing, in response to a search request supplied via a search interface provided by the online service, a response that is based on the stored data contents” as displaying, by the server and after receiving a request from a user via an interface provided by the website, records as search results based on data stored in website server and signals from webserver (figs. 4a-4b, paragraphs 186, 188-192). The signals are not the first type of data manipulation operation.
Whittet does not explicitly teach the claimed limitation: 
the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service;
that are sent from a second email address that is associated with the first user to the first electronic communication address.
Arum teaches the claimed limitations:
“the first electronic communication address being a first email address associated with the first user and representing a domain name controlled by the search service” as  receiving, by a computer, a data (fig. 3F) includes a message that sent from sender: service@paypal.com as first electronic communication address being a first email address associated with user and representing Paypal.com as a domain name controlled by search service ( fig. 3F, paragraph 37, 49-50);
“receiving one or more electronic communications that are sent from a second email address that is associated with the first user to the first electronic communication address, wherein the one or more electronic communications include at least one of an email communication or an electronic text communication and includes a reference to data contents stored externally to the one or more electronic communications” as receiving, by a computer, a message that sent from sender: service@paypal.com to efabrizio-er@paypal.com  includes an email address and a link as reference to product page and picture of image stored externally to message (fig. 3F, paragraph 37, 49-50) and retrieving the product page and picture of image from merchant site (figs. 3F-3G, paragraphs 49-50);
“retrieving the data contents from an external source in response to receiving the reference to the data contents” as retrieving the product page and picture of image from merchant site (figs. 3F-3G, paragraphs 49-50).

It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Arum’s teaching to Whittet’s system in order to allow users to manage types of operations on data in user’s account based on user’s request efficiently and correctly and to add marketplace listings from their respective purchase .

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittet in view of Arum and further in view of Porter (US 7644124).
As to claim 46, Whittet and Arum teach limitation “wherein the providing of the online service further includes, for each additional user of multiple additional users of the online service: providing an electronic communication address to the additional user; storing data contents that are received via one or more additional communications sent to the electronic communication address provided to the additional user, the stored data contents being associated with the additional user; and in response to a search request received on behalf of the additional user, providing a response that includes a portion of the stored data contents associated with the additional user as server as online search service for a plurality of buyers and sellers for searching/retrieving and uploading data via server (Whittet: paragraphs 66-68) and edit profile button 348 includes updating user profile data (Whittet: paragraphs 163, 183).  Arum teaches receiving, by a computer, a message that sent from sender: service@paypal.com to efabrizio-er@paypal.com  includes an email address and a link as reference to product page and picture of image stored externally to message (fig. 3F, paragraph 37, 49-50) 
Whittet does not explicitly teach the claimed limitation “that is distinct from any other electronic communication addresses provided to any other users of the online service”.  
Porter teaches the claimed limitations:
 “providing an electronic communication address to the additional user that is distinct from any other electronic communication addresses provided to any other users of the online service” as  client computer 102 provides the users with multiple separate and distinct email addresses (preferably hosted by the same email service provider 100) for use with respective communication partners (such as web sites) or groups of communication partners (figs. 4a-5, col. 6, lines 5-67). It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Porter’s teaching to Whittet’s system in order to allow users create their own profiles from online services for storing data and further to allow users searching/retrieving larger volumes of information stored on the world wide web (WWW) quickly and efficiently for delivering information to users that is most relevant to each user's particular needs and circumstances.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169